Case 2:10-cr-00158-GZS Document 62 Filed 02/03/21 Page 1 of 2                    PageID #: 338




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 UNITED STATES OF AMERICA                      )
                                               )
                                               )
 v.                                            )
                                               ) Docket no. 2:10-cr-00158-GZS
 WAYNE COLLAMORE,                              )
                                               )
                                               )
                       Defendant.              )
                                               )

ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                   (COMPASSIONATE RELEASE)

       Before the Court is Defendant’s Renewed Motion for Compassionate Release (ECF No.

59), as well as related Motions seeking appointment of counsel (ECF No. 60) and leave to proceed

in forma pauperis (ECF No. 61). The Court last considered Defendant for compassionate release

on December 15, 2020. Nothing in Defendant’s current filing provides a basis for the Court to

reconsider this earlier ruling. Therefore, the Court DENIES Defendant’s Renewed Motion for the

reasons stated in the Court’s December 15, 2020 Order (ECF No. 58). Given this ruling, the Court

DENIES the related Motions (ECF Nos. 60 & 61) as MOOT.

       The Court additionally notes that Defendant’s recent filings might be construed as seeking

relief pursuant to 28 U.S.C. § 2241. (See ECF No. 59, PageID # 306; ECF No. 59-5, PageID #s

328-29.) Specifically, a liberal reading of Collamore’s recent pro se filings suggests that he has

failed to receive mental health treatment, including various exams and benefits from the Veteran’s

Administration “due to lack of cooperation from FCI Coleman.” (See 1/15/21 Ltr. from Duffey

(ECF No. 59-3), PageID # 323.) This Court is not the proper venue for such a petition challenging

conditions and services at FCI Coleman. See, e.g., Estupinan-Gonzalez v. United States, No. 17-

15586-J, 2018 WL 6919305, at *4 (11th Cir. Nov. 28, 2018) (“A § 2241 petition ‘may only be
Case 2:10-cr-00158-GZS Document 62 Filed 02/03/21 Page 2 of 2                                       PageID #: 339




brought in the court having jurisdiction over the petitioner or his place of incarceration.’”) (quoting

Hajduk v. United States, 764 F.2d 795, 796 (11th Cir. 1985)); see also Rumsfeld v. Padilla, 542

U.S. 426, 443 (2004) (“The plain language of the habeas statute thus confirms the general rule that

for core habeas petitions challenging present physical confinement, jurisdiction lies in only one

district: the district of confinement.”) Therefore, to the extent the pending filings could be read as

motion for habeas relief under 28 U.S.C. § 2241, the Court DENIES this request for relief without

prejudice to refiling in the proper forum. 1

         For the reasons just stated, the Court DENIES all of Defendant’s pending Motions (ECF

Nos. 59, 60 & 61).

         SO ORDERED.

                                                           /s/ George Z. Singal
                                                           United States District Judge


Dated this 3rd day of February, 2021.




1
  To the extent that this denial could be deemed subject to 28 U.S.C. § 2253(c), the Court concludes that no certificate
of appealability should issue as to this ruling because there is no substantial showing of the denial of a constitutional
right within the meaning of 28 U.S.C. § 2253(c)(2).


                                                           2
